Citation Nr: 0019988	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-31 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for Crohn's disease, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


REMAND

Subsequent to a video conference hearing before a member of 
the Board the veteran submitted additional evidence relating 
to his service-connected Crohn's disease.  A waiver of the 
right to adjudication by the RO pursuant to 38 C.F.R. 
§ 20.1304(c) (1999) has not been submitted.  

In light of the above, the appeal is REMANDED for the 
following:  

1.  The veteran should be requested to 
provide names, addresses and dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
Crohn's disease subsequent to the 
February 2000 hospitalization at Meridia 
South Point Hospital.  Thereafter, in 
light of the response received and after 
obtaining any necessary authorization, 
the RO should request copies of any 
clinical records indicated.

2.  Then, the RO should arrange for a VA 
examination of the veteran to determine 
the current nature and extent of his 
service-connected Crohn's disease.  All 
necessary tests and studies should be 
accomplished and all findings reported in 
detail.  The claims folder must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to report all 
symptoms related to the veteran's 
service-connected Crohn's disease, 
including indicating whether the disease 
is moderate with infrequent 
exacerbations, moderately severe with 
frequent exacerbations, severe with 
numerous attacks a year and malnutrition 
with health only fair during remissions, 
or pronounced and results in marked 
malnutrition, anemia, and general 
debility or with serious complications 
such as liver abscess.  The examiner 
should provide a complete rationale for 
all opinions offered.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased rating for Crohn's disease.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond thereto.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



